         Case 1:16-cv-01163-CFC Document 300 Filed 07/07/20 Page 1 of 1 PageID #: 8870
                                                                                                WILMINGTON
                                                                                               RODNEY SQUARE

                                                                                                  NEW YORK
                                                                                          ROCKEFELLER CENTER

                                                                                                Karen L. Pascale
                                                                                                  P 302.571.5001
                                                                                                  F 302.576.3516
                                                                                               kpascale@ycst.com



                                                    July 7, 2020

         VIA CM/ECF

         The Honorable Colm F. Connolly
         United States District Court
          for the District of Delaware
         844 North King Street
         Wilmington, DE 19801

                 Re:     Boston Scientific Corp. and Boston Scientific Neuromodulation Corp. v.
                         Nevro Corp., C.A. No. 16-1163-CFC (CONSOL.)

         Dear Judge Connolly:

                I write on behalf of Plaintiffs Boston Scientific Corp. and Boston Scientific
         Neuromodulation Corp. (collectively, “BSC”) to clarify an answer BSC provided in response to
         the Court’s question about pending motions during the June 22, 2020 hearing.

                 On June 11, 2020, the Court issued an Oral Order scheduling a teleconference to address
         Defendant Nevro Corp.’s (“Nevro”) motions to stay (D.I. 42 and 105 in 18-644), BSC’s Motion
         to Consolidate, Bifurcate, and Partially Lift the Stay (D.I. 52 in 18-644), and corresponding
         motions in the related 16-1163 action. At the conclusion of the June 22 hearing, the Court asked,
         “[a]re there any other pending motions that I need to resolve then from the plaintiffs?” Tr. at
         32:2-3. Plaintiffs’ counsel responded that there were none. Id. at 34:4-5.

                At that time, Plaintiffs’ counsel understood the Court’s question to refer to any motions
         that were the subject of the Court’s June 11 Oral Order. To the extent, however, the Court was
         asking about all pending motions, BSC wishes to clarify its response to include the following:

                1. BSC’s Partial Motion to Dismiss Nevro’s Affirmative Defenses and Counterclaims,
                   filed March 17, 2020 (D.I. 81 in 18-644).

                                                              Respectfully submitted,
                                                              /s/ Karen L. Pascale
                                                              Karen L. Pascale (#2903)

         cc: All Counsel of Record via CM/ECF and E-mail

                                   Young Conaway Stargatt & Taylor, LLP
                          Rodney Square | 1000 North King Street | Wilmington, DE 19801
                            P 302.571.6600 F 302.571.1253 YoungConaway.com
26739521.1
